Name: Commission Regulation (EEC) No 3219/90 of 7 November 1990 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 90 Official Journal of the European Communities No L 308/21 COMMISSION REGULATION (EEC) No 3219/90 of 7 November 1990 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 6a and 12 thereof, Whereas application of Article 6a of Regulation (EEC) No 1677/85 leads in numerous cases to monetary gaps at the level of the neutral margin ; whereas by virtue of point (a) in the second subparagraph of Article 5 (3) adjustments to the monetary compensatory amounts are frequent ; whereas, however, Regulation (EEC) No 2205/90 intro ­ duced the principle that Article 6a is to be applied in such a way as to reduce the risk of frequent economically unjustified adjustments of the monetary compensatory amounts ; whereas point (a) in the second subparagraph of Article 5 (3) should therefore not be applied if pigmeat is the only sector concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is inserted after the second subparagraph of Article 7 ( 1 ) of Regulation (EEC) No 3578/88 : 'Point (a) in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1677/85 shall not be applied if pigmeat is the only sector concerned and if it trig ­ gers an increase in the monetary compensatory amounts.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9 .